internal_revenue_service number release date index number ---------------------- ----------------------------------------- ------------- ------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- --------- telephone number --------------------- refer reply to cc ita b07 plr-128376-09 date re request for extension of time to make the election not to deduct the additional first year depreciation legend lp ------------------------------------- p1 ---------------------------------------------------------- p2 --------------------------------------------------- p3 ------------------------------------------------ p4 -------------------------------------------------------- p5 ------------------------------------------------------ date -------------------------- date -------------------------- date -------------------------- a -------- b -------- c -------- d ----------------------------- plr-128376-09 e -------------------- f ------ dear ------------- this letter responds to a letter dated date submitted by lp on behalf of p1 p2 p3 p4 and p5 hereinafter p1 p2 p3 p4 and p5 will be collectively referred to as taxpayers requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for all qualifying property placed_in_service during the taxable years ended date the a taxable_year date the b taxable_year and date the c taxable_year facts taxpayers represent that the facts are as follows lp is a calendar year-end accrual basis s_corporation through a number of qualified subchapter_s_corporations q-subs lp is the tax_matters_partner tmp and owns a limited_partnership_interest in p1 p2 p3 p4 and p5 p1 p2 p3 p4 and p5 are calendar year-end accrual basis limited_partnerships p1 and p5 are engaged in the business of owning and operating d p2 and p4 are engaged in the business of owning and operating a e p3 is engaged in the business of owning and operating a f p1 placed property in service during the c taxable_year that qualified for the additional first year depreciation deduction p2 and p3 placed property in service during the a and b taxable years that qualified for the additional first year depreciation deduction p4 and p5 placed property in service during the a b and c taxable years that qualified for the additional first year depreciation deduction taxpayers filed their federal tax returns for the a b and c taxable years on these returns taxpayers did not deduct the 30-percent additional first year depreciation for all qualified_property and the 50-percent additional first year depreciation for all percent bonus_depreciation property placed_in_service during those taxable years however taxpayers inadvertently failed to attach the statements to elect not to deduct the additional first year depreciation the period of limitation on assessment under sec_6501 for the a b and c taxable years has expired plr-128376-09 ruling requested taxpayers request an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 for all property that qualifies for the additional first year depreciation deduction and that is placed_in_service by p1 during the c taxable_year that is placed_in_service by p2 and p3 during the a and b taxable years and that is placed_in_service by p4 and p5 during the a b and c taxable years law and analysis any reference in this letter_ruling to sec_168 shall be treated as a reference to sec_168 as in effect on the day before the date of the enactment of the economic stimulus act of sec_168 provides a 30-percent additional first year depreciation deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 provides a 50-percent additional first year depreciation deduction for the taxable_year in which 50-percent bonus_depreciation property is placed_in_service by a taxpayer sec_168 provides that a taxpayer may elect not to deduct the percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property sec_168 provides that a taxpayer may elect to deduct 30-percent instead of 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year if this election is made sec_1_168_k_-1 provides that the allowable additional first year depreciation deduction is determined as though the class of property is qualified_property under sec_168 sec_1_168_k_-1 further provides that a taxpayer may elect not to deduct both 30-percent and 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the a b and plr-128376-09 c taxable years provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer's timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 however the service may condition a grant of relief upon a showing that the interests of the government are not prejudiced under the standards set forth in sec_301_9100-3 sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly plr-128376-09 taxpayers are granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all property placed_in_service by taxpayers during the a b and c taxable years that qualifies for the additional first year depreciation deduction this election must be made by p1 filing a statement indicating that p1 is electing not to deduct the additional first year depreciation for all property placed_in_service during the taxable_year ended date along with a copy of this letter_ruling with the irs service_center where p1 filed its original federal tax_return for that taxable_year this election must be made by p2 and p3 filing statements indicating p2 and p3 are electing not to deduct the additional first year depreciation for all property placed_in_service during the taxable years ended date and date along with a copy of this letter_ruling with the irs service_center s where p2 and p3 filed their original federal tax returns for such taxable years this election must be made by p4 and p5 filing statements indicating p4 and p5 are electing not to deduct the additional first year depreciation for all property placed_in_service during the taxable years ended date date and date along with a copy of this letter_ruling with the irs service_center s where p4 and p5 filed their original federal tax returns for such taxable years except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service during the a b and c taxable years is eligible for the additional first year depreciation deduction in accordance with the power_of_attorney we are sending copies of this letter to taxpayers’ authorized representative we are also sending a copy of this letter to the appropriate lmsb official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting
